Citation Nr: 1450359	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for multiple actinic keratosis and skin cancers, to include as secondary to service-connected post-excision of keratoacanthoma of the neck.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional office (RO).

In September 2014, the Veteran testified at a video conference Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to     have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran as likely as not served in the Republic of Vietnam on temporary duty, and he has been diagnosed with type II diabetes mellitus.

2.  At his September 2014 video conference Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim   for service connection for multiple actinic keratosis and skin cancers, to include as secondary to service-connected post-excision of keratoacanthoma of the neck.





CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).

2.  The criteria for withdrawal of the claim for service connection for multiple actinic keratosis and skin cancers have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran is entitled to a presumption of service connection if he is diagnosed with diabetes mellitus, type II associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

The evidence reflects the Veteran has a current disability.  The post-service medical evidence contains a diagnosis of type II diabetes mellitus.  Thus, the next question in this case is whether the evidence reflects that he was exposed to Agent Orange during his Vietnam Era service.

In statements and at his hearing, the Veteran reported that while stationed in Thailand from September 1967 to September 1968 he partook in the counterinsurgency experience in Vietnam.  He testified that he flew multiple missions that at least twice landed in Vietnam to refuel; he ferried aircraft from the continental U.S. to Thailand through Vietnam; he flew into Saigon on a scheduled temporary duty assignment (TDY), and landed in Vietnam on two C-130 flights from Taiwan to Thailand.  He also asserts that he was exposed to herbicides while stationed in Takhli Royal Thai Air Force Base (RTAFB) in Thailand because his duties placed him in close proximity of the perimeter.

The Veteran's service personnel records reflect that his military occupational specialty included air operations officer, pilot, electronic warfare/airborne command and control/special, and 1525Z navigator-bombardier.  His DD Form 214 reveals that he was awarded, among other medals, the Vietnam Service Medal with three bronze service stars, the Republic of Vietnam Campaign Medal, the Republic of Vietnam Gallantry Cross with palm, Valor with 50LC, the Combat Readiness Medal with 10LC, Distinguished Flying Cross, and the Air Medal with 10 bronze stars.

The service personnel records show that the Veteran was stationed in Thailand from September 1967 to September 1968.  The records also show that he was on TDY from May 22, 1969 to May 28, 1969.  The Veteran flew multiple combat missions over North Vietnam and several missions in support of in-country operations.  

In support of his claim, the Veteran submitted witness statements from two officers who served with him and were also assigned to the 41st Tactical Electronic Warfare Squadron from September 1967 to September 1968.  In June 2014, retired Lieutenant Colonel R.W.P. reported that the Veteran and he were both in Vietnam while traveling to Japan and returning to Thailand while on TDY.  Similarly, in March 2014, retired Lieutenant Colonel J.W.B., stated that during this assignment, while stationed in Thailand, each member of the Squadron was granted at least    one TDY for rest and relaxation during their tour.  On these trips, the servicemen traveled through Vietnam often times needing to refuel the aircrafts in Vietnam.  

In this case, the Veteran's service in Vietnam has not been directly corroborated 
by his service personnel records; however, the Board finds his statements, when considered in light of the circumstances of his service, to be credible.  The Veteran has consistently maintained that he had temporary duty in the Republic of Vietnam as an aircraft navigator.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he as likely as not set foot in Vietnam during the Vietnam era while on active duty. 

The Veteran is currently diagnosed with type II diabetes mellitus.  As the Board concludes the Veteran served in Vietnam during the presumptive period, he is presumed to have been exposed to herbicides.  Accordingly, service connection    for type II diabetes mellitus as presumptively due to Agent Orange exposure is warranted.

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his Board hearing in September 2014, the Veteran withdrew the issue of service connection for multiple actinic keratosis and skin cancers to include as secondary  to service-connected post-excision of keratoacanthoma of the neck is issue from appellate consideration.  The transcript of the hearing has been reduced to writing and is of record.  Thus, this appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

Service connection for diabetes mellitus, type II, is granted.

The appeal concerning the claim of entitlement to service connection for multiple actinic keratosis and skin cancers, to include as secondary to service-connected post-excision of keratoacanthoma of the neck, is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


